Case 2:19-cr-00877-CCC Document 40-19 Filed 02/11/20 Page 1 of 5 PageID: 909




                      EXHIBIT S
Case 2:19-cr-00877-CCC Document 40-19 Filed 02/11/20 Page 2 of 5 PageID: 910



February 7, 2020

Dear Judge Edwards S. Kiel and Judge Claire C Cecchi,

 I apologize for the informality of this letter, but feel at this late date that I need to write to you about
my friend Joby Weeks whom I’ve known for the past 19 years. We first met when he and his family
introduced me to Mannatech and their story of Healthy Living . Their guidance has impacted my life and
helped me to be an active almost 79 year old. I was amazed at Joby's charisma, thirst for knowledge,
ability to express himself, and excel in the business world at such a young age. I have known his
parents,Silence and Nat over almost two decades and consider them some of my dearest and most
caring friends. They have a magnificent family. I have met Joby’s very talented brother Caleb and his
wonderful wife Emily,as well. Joby has been very fortunate to have an incredible wife, Stephanie,author
and nutrition consultant and devoted mother of Liberty,. She has been at his side through his
adventurous, fast-paced, passionate pursuits. I have been in contact with the Weeks often and have
welcomed them to stay with me in my home during their many business and pleasure trips to Hawaii .

I just wanted to be counted as one who believes Joby to be a very unique and amazing entrepreneur,
world traveler, investor, leader, and friend to people all over the world. I have known him to be caring
and honest in his dealings with those I know.He has an amazing zest for life! I hold his family in highest
regard for their love, search for truth, outreach and service to people all over the US and many parts of
the world.

I am a mother of 9 children (six of whom were adopted), a teacher, artist and owner manager of a busy
guesthouse in rural Hawaii. I studied International Relations,worked in rural Mexico,the Guatemalan
highlands with a medical missionary, and lived and worked on the Navajo and Hopi Reservations, so I
have a deep love and empathy for others. I meet lots of interesting people from all over the world, and I
can say that Joby was one who really stands out. My deep appreciation for his precious parents who
mentored him well, is the motivation for my letter to you. Joby has a very loving and close family. He has
been raised to know and do what’s right, and to show compassion and concern for others. I don’t know
what has occurred, but I do know that he has been a blessing in my life, has so much to offer with his
enthusiasm and zest for knowledge. I pray that he will be able to overcome any challenges and continue
to be a positive force for good, above all for his dear wife,precious child and those of us who love him. I
am confident that it is his desire to contribute to our world and that he and Stephanie aim to pursue a
path of wisdom and service .

Thank you very much for your consideration,

Sincerely,
Barbara “Bobi” Moreno
Kohalacountryhaven.com
Case 2:19-cr-00877-CCC Document 40-19 Filed 02/11/20 Page 3 of 5 PageID: 911



                           Pioneer Valley Christian Academy
                                     965 Plumtree Road
                                    Springfield, MA 01119



February 5, 2020

To: US Magistrate Judge Edward S. Kiel
    US District Judge Claire C. Cecchi

I am writing on behalf of Joby Week who will stand before the court next week. I have been a
headmaster of Pioneer Valley Christian Academy in Springfield, Massachusetts for 40 years.
The Academy has had good standing in the community since its inception in 1972, seeking to
instill moral values into the lives of its students from grades preschool through grade twelve.

Joby Weeks attended the Academy from preschool through grade eight. I have known the family
for 32 years. His father worked at the Academy as our Director of Development from 1988 to
1996. Joby was a strong student academically and enjoyed athletics, especially basketball. He
was always perceived as a leader among his peers, holding leadership positions within the
middle school division. He was the same age as my own son; thus, they became good friends
and spent considerable time together outside of school.

The Weeks family moved to Denver, Colorado in 1996, but we have continued to stay in contact
with each other over the intervening years. I never had any reason to suspect that there was
anything in Joby’s life which was not noble. He has been a very successful entrepreneur from a
young age and enjoyed the company of other men and woman who are seeking to make a
positive difference in our world. He has a wonderful, supportive wife and a new baby, whom he
adores.

Joby has continued to keep in contact with me as to how he could continue to support the
Academy has a former student. Upon his visits back to Springfield, his one desire has been to
discuss with me various ways that he can financially help, especially as we look forward to the
future and the sustainability of the Academy.

I would be happy to provide any other information to you which would be pertinent to his
situation.

Yours truly,

Timothy Duff
Headmaster

US Magistrate Judge Edward S. Kiel
US District Judge Claire C. Cecchi




121002883.1
Case 2:19-cr-00877-CCC Document 40-19 Filed 02/11/20 Page 4 of 5 PageID: 912



February 9, 2020


To: US Magistrate Judge Edward S. Kiel
US District Judge Claire C. Cecchi

Re: Jobodiah (Joby) Weeks


I have lived in South Central Pennsylvania all of my life, and I am 73 years of age. My
wife and I have been married for 54 years, and we have two married children and four
grandchildren. I have been in the Christian ministry for 53 years. I began Gettysburg
Baptist Church (GBC) 37 years ago, and continue to serve as the Senior Pastor. In all of
my time in ministry, I have been very actively involved with thousands of people and the
details of their lives. I have spent tens of thousands of hours talking with and counseling
thousands of people. I know people, and I can read them very well.

I have known Joby Weeks and his parents for at least 14 years. His parents are very
good friends of ours. Joby was raised in a godly home by wonderful parents. When
Joby met his wife, and they wanted to get married, they asked me to officiate at their
wedding. After premarital counseling, I performed their ceremony about 10 years ago.
During the years of friendship with Joby and Stephanie, we have been with them in
various locations. In fact, Joby's grandma lived about 20 miles from our home, and we
visited with them when they came into the area to see her. Joby and Stephanie have
been to my church during those visits.

I know Joby to be an extremely intelligent, very outgoing and friendly person. His
background is solid, and he is of outstanding moral character. He is trustworthy. He is a
man of integrity. He is extremely loving and faithful to Stephanie and their little daughter.
I do not hesitate to give my highest recommendation for Joby Weeks.

Thank you for taking the time to read my letter.


Rev. William G. Mummert
Senior Pastor
Gettysburg Baptist Church (GBC)
95 Fairview Road
Gettysburg, PA 17325
(717) 451-5998
Case 2:19-cr-00877-CCC Document 40-19 Filed 02/11/20 Page 5 of 5 PageID: 913



February 9, 2020

Attn: US Magistrate Judge Edward S. Kiel
and
US District Judge Claire C. Cecchi

Character Witness Letter for Joby Weeks

This is JC Spencer in Houston, Texas. I am CEO of the Texas Endowment for Medical Research
(www.TexasEndowment.org) and have collaborated with universities and researchers in over a
dozen countries. We have trained physicians and healthcare professionals and written the
Glycoscience Whitepaper (www.GlycoscienceWhitepaper.com), Glycoscience 101, To Kill A
Rat (www.ToKillARatBOOK.com) and several other books available on Amazon.

My wife and I have known Joby Weeks for about 25 years and have the highest regard for his
integrity and have always appreciated his excitement and knowledge in this science. When he
was younger, he stayed in our home when visiting Houston.

A few months ago, he and his wife visited me while I was recovering from a hip replacement.
They were very proud of their new baby and wanted us meet her.

Our experience with Joby is that his word is his bond.

Thanks for listening,

JC Spencer
17911 Ridge Top Drive
Houston, Texas 77090
Cell: 713-385-8099
